



Exhibit 10.1


CORPORATE OFFICE PROPERTIES TRUST
PERFORMANCE-BASED PROFIT INTEREST UNIT AWARD CERTIFICATE
(2017 OMNIBUS EQUITY AND INCENTIVE PLAN)


This Certificate pertains to the Target Award (as hereinafter defined) granted
on [DATE] (the “Grant Date”) by Corporate Office Properties, L.P. (the
“Partnership” or “Company”), to Profit Interest Holdings LLC (the
“Intermediary”) on behalf of the undersigned grantee (the “Grantee”).


1. Definitions. For purposes of this Certificate, the following terms shall be
defined as set forth below:


“Absolute Total Shareholder Return” means, with respect to the Performance
Period, the average, compounded, annual return that would have been realized by
a shareholder who (1) bought one Share on the first day of the Performance
Period for the Share Price on such date, (2) reinvested each dividend and other
distribution declared during such period of time and received with respect to
such Share (and any other Shares previously received upon reinvestment of
dividends or other distributions), without deduction for any taxes with respect
to such dividends or other distributions or any charges in connection with such
reinvestment, in additional Shares at a price per Share equal to the sum of (A)
the Fair Market Value on the trading day immediately preceding the ex-dividend
date for such dividend or other distribution less (B) the amount of such
dividend or other distribution and (3) sold such Shares on the last day of such
Performance Period for the Share Price on such date, without deduction for any
taxes with respect to any gain on such sale or any charges in connection with
such sale. As set forth in, and pursuant to, Section 6 of this Certificate,
appropriate adjustments to the Absolute Total Shareholder Return shall be made
to take into account all share dividends, share splits, reverse share splits and
the other events set forth in Section 6 that occur during the Performance
Period.
“Administrator” means the compensation committee of the Board.
“Cause” means (A) if the Grantee is a party to an Employment Agreement that
includes a definition of “cause” or is a participant in the Executive Change in
Control and Severance Plan, the definition of such term in such Employment
Agreement or the Executive Change in Control and Severance Plan, as applicable,
or (B) if the Grantee is not party to an Employment Agreement that defines
“cause” and is not a participant in the Executive Change in Control and
Severance Plan, a determination by the Administrator that the Grantee shall be
dismissed as a result of (i) a violation by the Grantee of any applicable law or
regulation respecting the business of the Company; (ii) the Grantee’s conviction
of, indictment for or plea of no contest by the Grantee of a felony or any crime
involving moral turpitude; (iii) any act of dishonesty or fraud, or, if
applicable, the Grantee’s commission of an act which in the opinion of the
Administrator disqualifies the Grantee from serving as an officer or director of
the Company; (iv) the willful or negligent failure of the Grantee to perform his
or her duties to the Company (other than by reason of disability), which failure
continues for a period of thirty (30) days after written notice


 

--------------------------------------------------------------------------------





thereof is given to the Grantee; or (v) a violation of any provision of the
Company’s Code of Business Conduct and Ethics.
“Change in Control” has the meaning set forth in the Plan.
“Comparator Companies” means the companies listed on Appendix I, attached
hereto, which are the companies that currently comprise the SNL U.S. REIT Office
Index; provided that, unless otherwise determined by the Administrator in its
sole discretion, no such company will be deemed a Comparator Company if such
company ceases to have a class of common equity securities listed on a national
securities exchange. In the event that a company listed on Appendix I ceases
trading earlier than the last six (6) months of the Performance Period, the
total return of an index, as determined by the Administrator, calculated in the
same manner as Absolute Total Shareholder Return is calculated, for the entire
period shall be substituted for such Comparator Company’s Absolute Total
Shareholder Return. In the event that a company listed on Appendix I ceases
trading during the last six (6) months of the Performance Period, the
Administrator shall calculate and utilize such Comparator Company’s Absolute
Total Shareholder Return ranking relative to Comparator Companies on the trading
day immediately prior to the announcement of the transaction or event leading to
the company no longer having a class of common equity securities listed on a
national securities exchange, for comparison to the other full-period Comparator
Company Absolute Total Shareholder Return results.
“Comparator Company Absolute Total Shareholder Return” means, for a Comparator
Company, with respect to the Performance Period, the absolute total shareholder
return of the common equity of such Comparator Company during the Performance
Period, calculated in the same manner as Absolute Total Shareholder Return is
calculated.
“Constructively Discharged” means (A) if the Grantee is a party to an Employment
Agreement that includes a definition of “constructively discharged” or is a
participant in the Executive Change in Control and Severance Plan, the
definition of such term in such Employment Agreement or the Executive Change in
Control and Severance Plan, as applicable, or (B) if the Grantee is not party to
an Employment Agreement that defines “constructively discharged” and is not a
participant in the Executive Change in Control and Severance Plan, the
occurrence of any one of the following events: (i) the Grantee is not re-elected
to, or is removed from, the position the Grantee holds with the Company as of
the Grant Date, other than as a result of the Grantee’s election or appointment
to positions of equal or superior scope and responsibility; (ii) the Grantee
shall fail to be vested by the Company with the powers, authority and support
services normally attendant to any of said offices; (iii) the Company shall
notify the Grantee that the employment of the Grantee will be terminated or
materially modified in the future or that the Grantee will be Constructively
Discharged in the future; or (iv) the Company changes the primary employment
location of the Grantee to a place that is more than fifty (50) miles from the
primary employment location as of the Grant Date. Notwithstanding the foregoing,
the Grantee shall not be deemed to be Constructively Discharged unless (1) the
Grantee notifies the Company in writing of the occurrence of the condition that
would constitute a Constructive Discharge hereunder within 90 days after the
first occurrence of such condition; (ii) the Company fails to remedy the
condition within 30 days after such notice is provided (the


2
 

--------------------------------------------------------------------------------





“Cure Period”); and (iii) the Grantee terminates the Grantee’s employment within
10 days after the end of the Cure Period.
“Disability” means (A) if the Grantee is a party to an Employment Agreement, and
“disability” is defined therein, such definition, or (B) if the Grantee is not
party to an Employment Agreement that defines “disability,” the Grantee is
determined to be disabled under the long-term disability program of the Company
then covering the Grantee or by a physician engaged by the Company and
reasonably approved by the Grantee.
“Employment Agreement” means, as of a particular date, the Grantee’s employment
agreement with the Company, or a subsidiary of the Company, in effect as of that
date, if any.
“Executive Change in Control and Severance Plan” means the Corporate Office
Properties Trust, Corporate Office Properties L.P. Executive Change in Control
and Severance Plan, as in effect from time to time.
“Fair Market Value” of Shares as of a particular date means (a) if Shares are
then listed on a national stock exchange, the closing sales price per share on
the principal national stock exchange on which Shares are listed on such date
(or, if such date is not a trading date on which there was a sale of such shares
on such exchange, the last preceding date on which there was a sale of Shares on
such exchange), (b) if Shares are not then listed on a national stock exchange
but are then traded on an over-the-counter market, the average of the closing
bid and asked prices for Shares in the principal over-the-counter market on
which Shares are traded on such date (or, if such date is not a trading date on
which there was a sale of Shares on such market, for the last preceding date on
which there was a sale of Shares in such market), or (c) if Shares are not then
listed on a national stock exchange or traded on an over-the-counter market,
such value as the Administrator in its discretion may in good faith determine;
provided that, where Shares are so listed or traded, the Administrator may make
such discretionary determinations where Shares have not been traded for 10
trading days.
“Performance Period” means, the period commencing on [PERFORMANCE PERIOD START]
and concluding on the earlier of (i) [PERFORMANCE PERIOD END] (ii) the date of a
Change in Control or (iii) the date of a Qualified Termination.
“Plan” means the Corporate Office Properties Trust 2017 Omnibus Equity and
Incentive Plan, as amended from time to time.
“Qualified Termination” means termination of the Grantee’s employment by the
Company without Cause, by the Grantee following the date on which the Grantee is
Constructively Discharged, or by reason of the Grantee’s death or Disability.
“Share Price” means, as of a particular date, the average of the Fair Market
Value of one Share for the fifteen (15) trading days starting on, and including,
such date (or, if such date is not a trading day, the trading day immediately
following such date); provided that if such date is the date upon which a
Transactional Change in Control occurs, the Share Price as of such date shall be
equal to the fair market value in cash, as determined by the Administrator, of
the total consideration paid or payable in the transaction resulting in the
Transactional Change in Control for one Share.


3
 

--------------------------------------------------------------------------------





“Transactional Change in Control” means (a) a Change in Control described in
clause (i) of the definition thereof where the person makes a tender offer for
Shares or (b) a Change in Control described in clause (ii) of the definition
thereof.


2. Award.


(a) Profit Interest Units. Pursuant to the Plan and the Third Amended and
Restated Limited Partnership Agreement, as amended (the “LP Agreement”), of the
Partnership, the Partnership hereby grants, as of the Grant Date, [NUMBER]
Profit Interest Units (200% of the “Target Award”) to the Intermediary, subject
to the restrictions and conditions set forth herein and in the Plan. The
Intermediary will simultaneously grant the same quantity of units of the
Intermediary to the Grantee. Profit Interest Units are intended to constitute
“profits interests” within the meaning of Revenue Procedures 93-27 and 2001-43.
However, notwithstanding any provisions herein or in the Plan, the Partnership
does not guarantee that the Profit Interest Units will be treated as profits
interests for tax purposes, and none of the Board, the Partnership, or any
affiliate of the Partnership shall indemnify, defend or hold the Grantee
harmless with respect to the tax consequences if the Profit Interest Units are
not so treated. For the avoidance of doubt, the Profit Interest Units granted to
the Intermediary hereunder constitute Units under the Plan for all purposes of
the Plan.


(b) Plan and LP Agreement Incorporated. The Profit Interest Units granted
hereunder shall be subject to and governed by all of the terms and conditions
set forth in the Plan and the LP Agreement including future amendments thereto,
if any, pursuant to the terms thereof, which Plan is incorporated herein by
reference as a part of this Certificate. Capitalized terms in this Certificate
shall have the meaning specified in the Plan, unless a different meaning is
specified herein.


3. Determination of Earned Profit Interest Units.
(a) The percentage of the Target Award that will be earned will be based on the
percentile rank of the Absolute Total Shareholder Return relative to the
Comparator Company Absolute Total Shareholder Returns for the Comparator
Companies for the Performance Period as set forth below, except as set forth in
Section 4(c) below.


Percentile Rank
Award Earned
75th percentile or greater
200% of the Target Award
50th percentile
100% of the Target Award
25th percentile
50% of the Target Award
Below 25th percentile
0% of the Target Award





4
 

--------------------------------------------------------------------------------





The percentile rank above shall be calculated using the following formula:
Percentile Rank =
X
Y

Where:
X = the number of Comparator Companies with a Comparator Company Absolute Total
Shareholder Return less than the Absolute Total Shareholder Return during the
Performance Period.
Y = the number of Comparator Companies.
If the percentile rank exceeds the 25th percentile and is between two of the
percentile ranks set forth in the table above, then the percentage of the Target
Award that is earned will be interpolated between the ranges set forth in the
table above to reflect any performance between the listed percentiles (e.g., a
62.5 percentile rank would result in 150% of the Target Award being earned).
Notwithstanding the foregoing, if the Absolute Total Shareholder Return is
negative, the Earned Profit Interest Units (as defined below) will be limited to
a maximum of 100% of the Target Award, regardless of the percentile rank of
Corporate Office Properties Trust (“COPT”).
(b) As soon as practicable following the conclusion of the Performance Period,
the Administrator shall determine the actual number of Profit Interest Units
that were earned pursuant to this Certificate (the “Earned Profit Interest
Units”), if any, as of the final day of the Performance Period (the date on
which the determination is made, the “Determination Date”). Any Profit Interest
Units which do not become Earned Profit Interest Units at the Determination Date
shall be forfeited automatically and without further action as of that date.
4. Termination of Employment/Change in Control.
(a) In the event that prior to [PERFORMANCE PERIOD END] the Grantee’s employment
with the Company shall terminate and such termination of employment is a
Qualified Termination, then the Performance Period will end early, as provided
in the definition of such term, and the amount of the Target Award earned under
this Certificate will be calculated as provided in Section 3 above and Section
4(c) below. In the event that prior to the conclusion of the Performance Period,
the Grantee’s employment with the Company shall terminate and such termination
of employment is not a Qualified Termination, then the Intermediary shall
automatically forfeit the Profit Interest Units and all other rights granted
hereunder as of the date of termination of employment.
(b) In the event that prior to [PERFORMANCE PERIOD END] a Change in Control
occurs, then the Performance Period will end early, as provided in the
definition of such term, and the amount of the Target Award earned under this
Certificate will be calculated as provided in Section 3 above and Section 4(c)
below.
(c) In the event that the Performance Period ends prior to [PERFORMANCE PERIOD
END] due to a Change in Control or a Qualified Termination, the number of Profit
Interest Units that are earned shall be prorated based upon (X) the number of
days from and including the Grant Date to and including the effective date of
such Change in Control or Qualified Termination,


5
 

--------------------------------------------------------------------------------





divided by (Y) the number of days from and including the Grant Date to and
including [PERFORMANCE PERIOD END].
5. Distributions.
(a) The Grantee shall be entitled to receive distributions and allocations with
respect to the Profit Interest Units granted hereunder to the extent provided
for in the LP Agreement, as modified hereby.
(b) The Profit Interest Units granted hereunder shall be allocated Profits and
Losses (as defined in the LP Agreement), for any taxable year or portion of a
taxable year occurring after the issuance of such Profit Interest Units and
prior to the Distribution Participation Date (as defined below), in amounts per
Profit Interest Unit equal to the amounts allocated per Partnership Unit (as
defined in the LP Agreement) for the same period multiplied by the Profit
Interest Unit Sharing Percentage (as defined below). Commencing with the portion
of the taxable year of the Partnership that begins on the Distribution
Participation Date, the Earned Profit Interest Units, if any, shall be allocated
Profits and Losses in amounts per Earned Profit Interest Unit equal to the
amounts allocated per Partnership Unit. For purposes of this Certificate, the
Distribution Participation Date shall be the Determination Date, and the Profit
Interest Unit Sharing Percentage shall be ten percent (10%).
(c) During the period commencing on the Grant Date and ending on the day
immediately prior to the Distribution Participation Date, each Profit Interest
Unit granted hereunder shall be entitled to receive regular cash distributions
and non-liquidating special, extraordinary or other distributions under the LP
Agreement, in each case in an amount equal to the product of (i) the Profit
Interest Unit Sharing Percentage and (ii) the amount that would have been
distributable in respect of such Profit Interest Unit if such Profit Interest
Unit had been a Partnership Unit for the period to which such distributions
relate.
(d)  As of the Determination Date, with respect to each Earned Profit Interest
Unit, if any, the Grantee shall be entitled to receive a distribution in an
amount equal to the difference between the aggregate amount of distributions
that the Grantee would have been entitled to receive under Section 5(b) had the
Profit Interest Unit Sharing Percentage been equal to one-hundred percent (100%)
and the aggregate amount of distributions that the Grantee actually received
under Section 5(b) (the “Catch-Up Distribution”), but not less than zero.  The
Catch-Up Distribution shall be payable to the Grantee in a cash lump sum as soon
as practicable (but not later than sixty (60) days) following the Determination
Date.
(e) All distributions paid with respect to Profit Interest Units, both before
and after the Distribution Participation Date, shall be fully vested and
non-forfeitable when paid, whether or not the underlying Profit Interest Units
have been earned based on performance as provided in Section 3 or Section 4
hereof.
6. Adjustments. Without duplication with the provisions of Section 3 of the
Plan, if (i) COPT shall at any time be involved in a merger, consolidation,
dissolution, liquidation, reorganization, exchange of shares, sale of all or
substantially all of the assets or Shares of COPT or a transaction similar
thereto, (ii) any share dividend, share split, reverse share split, share
combination, reclassification, recapitalization, or other similar change in the
capital structure of COPT, or any distribution to holders of Shares other than
ordinary cash distributions, shall occur


6
 

--------------------------------------------------------------------------------





or (iii) any other event shall occur which in the judgment of the Administrator
necessitates action by way of adjusting the terms of the Certificate, then and
in that event, the Administrator shall take such action as shall be necessary to
maintain the Grantee’s rights hereunder so that they are substantially
proportionate to the rights existing under this Certificate prior to such event,
including, but not limited to, adjustments to Absolute Total Shareholder Return,
in the number of Profit Interest Units then subject to this Certificate and
substitution of other awards under the Plan or otherwise.
7. Representations and Warranties. The Grantee hereby makes the following
representations, warranties and agreements with respect to the Profit Interest
Units:


(a)
Restrictions. The Grantee understands and agrees that the Profit Interest Units
are being sold or granted in a transaction not involving any public offering in
the United States within the meaning of the Securities Act of 1933, as amended
(the “Securities Act”) and that the Profit Interest Units will not be registered
under the Securities Act or any state or foreign securities or “blue sky” laws
and that it is anticipated that there will be no public market for the Profit
Interest Units. The Grantee understands and agrees that the Partnership is under
no obligation to file any registration statement with the Securities and
Exchange Commission in order to permit transfers of the Profit Interest Units.



(b)
Nature of Grantee. The Grantee’s knowledge and experience in financial and
business matters are such that the Grantee is capable of evaluating the merits
and risks of the investment in the Profit Interest Units. The Grantee
understands that the Profit Interest Units are a speculative investment which
involves a high degree of risk of loss of the Grantee’s investment therein. It
may not be possible for the Grantee to liquidate the investment in case of
emergency, if at all. The Grantee is able to bear the economic risk of an
investment in the Profit Interest Units, including the risk of a complete loss
of the investment.



(c)
Purchase for Investment. The Grantee is acquiring the Profit Interest Units
indirectly through the Intermediary for his or her own account for investment
purposes and not with a view to, or for offer or sale on behalf of it or for the
Partnership in connection with, the distribution or resale thereof.



(d)
Receipt of, Access to and Reliance on Information. The Grantee acknowledges that
(i) the Partnership has given him or her, at a reasonable time prior to the
Grant Date, an opportunity to ask questions and receive answers regarding the
terms and conditions of the Plan, the LP Agreement and the Award; (ii) the
Partnership has given him or her, at a reasonable time prior to the date hereof,
an opportunity to obtain any additional information that the Partnership
possesses or can acquire without unreasonable effort or expense deemed necessary
by him or her to verify the accuracy of the information provided, and he or she
received all such additional information requested; and (iii) he or she has not
relied on any of the Partnership or any of its “affiliates” (as defined in
Regulation D of the Securities Act), officers,



7
 

--------------------------------------------------------------------------------





employees or representatives in connection with his or her investigation of the
accuracy of the information provided or his or her investment decision. The
Grantee acknowledges that no person has been authorized to give any information
or to make any representations concerning the Profit Interest Units, written or
oral, that does not conform to the information included in the Plan, the LP
Agreement or this Certificate and if given or made, such other information or
representation should not be relied upon as having been authorized by any of the
Partnership or any of its respective affiliates, officers, employees or
representatives.


(e)
No Misrepresentations; Notification of any Change. The Grantee understands that
the Partnership and others will rely upon the truth and accuracy of the
foregoing acknowledgements, representations and warranties, and agrees that if
any of the acknowledgements, representations and warranties deemed to have been
made by the Grantee upon his or her acquisition of the Profit Interest Units are
no longer accurate at any time, the Grantee shall promptly notify the
Partnership.



8. Tax Matters; Section 83(b) Election. The Intermediary hereby agrees to make
an election to include in gross income in the year of transfer the Profit
Interest Unit Award hereunder pursuant to Section 83(b) of the Internal Revenue
Code and to supply the necessary information in accordance with the regulations
promulgated thereunder.


9. Restrictions and Conditions. Subject to the provisions of the Plan, the LP
Agreement and this Certificate, except as may otherwise be permitted by the
Administrator, the Intermediary shall not be permitted voluntarily or
involuntarily to sell, assign, transfer, or otherwise encumber or dispose of the
Profit Interest Units or this award.
10. Withholding of Tax. The Partnership (and COPT) shall be entitled to withhold
from any payments or deemed payments any amount of tax withholding it determines
to be required by law. The Intermediary shall, not later than the date as of
which vesting or payment in respect of this award becomes a taxable event for
Federal income tax purposes, pay to the Partnership (or COPT) or make
arrangements satisfactory to the Partnership (or COPT) for payment of any
Federal, state and local taxes required by law to be withheld on account of such
taxable event.


11. Employment Relationship. For purposes of this Certificate, the Grantee shall
be considered to be in the employment of the Company as long as the Grantee
remains an employee of either the Company, any successor entity or a subsidiary
of the Company or any successor. Any question as to whether and when there has
been a termination of such employment, and the cause of such termination, shall
be determined by the Administrator, or its delegate, as appropriate, and its
determination shall be final.


12. Administrator’s Powers. No provision contained in this Certificate shall in
any way terminate, modify or alter, or be construed or interpreted as
terminating, modifying or altering any of the powers, rights or authority vested
in the Administrator or, to the extent delegated, in its delegate pursuant to
the terms of the Plan or resolutions adopted in furtherance of the Plan,


8
 

--------------------------------------------------------------------------------





including, without limitation, the right to make certain determinations and
elections with respect to the Profit Interest Units.


13. Binding Effect. This terms and conditions set forth in this Certificate
shall be binding upon and inure to the benefit of any successors to the Company,
the Intermediary and all persons lawfully claiming under the Grantee.


14. Governing Law. This Certificate and the Award shall be governed by, and
construed in accordance with, the laws of the State of Maryland.


15. No Obligation to Continue Employment. Neither the Company, the Partnership
nor any Company subsidiary is obligated by or as a result of the Plan or this
Certificate to continue the Grantee in employment and neither the Plan nor this
Certificate shall interfere in any way with the right of the Company, the
Partnership or any Company subsidiary to terminate the employment of the Grantee
at any time.
16. Notices. Notices hereunder shall be mailed or delivered (electronically or
otherwise) to the Partnership and Intermediary at their respective principal
places of business and shall be mailed or delivered to the Grantee at the
address or email address on file with the Partnership or, in either case, at
such other address or email address as one party may subsequently furnish to the
other party in writing.


18. Employment Agreement; Executive Change in Control and Severance Plan. Except
as specifically provided otherwise in this Certificate, any provisions in the
Employment Agreement or the Executive Change in Control and Severance Plan
relating to accelerated vesting or that would otherwise modify the vesting
provisions set forth herein in connection with a termination of employment, a
Change in Control or in any other circumstance shall not apply to this
Certificate or the Profit Interest Units granted hereunder, and the specific
terms of this Certificate shall supersede such provisions.


19. Data Privacy Consent. In order to administer the Plan and the Award and to
implement or structure future equity grants, the Partnership and its agents may
process any and all personal or professional data, including but not limited to
Social Security or other identification number, home address and telephone
number, date of birth and other information that is necessary or desirable for
the administration of the Plan and/or the Profit Interest Units granted
hereunder.


[Signature Page Follows]


9
 

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Partnership, the Intermediary and the Grantee have
caused this Certificate to be duly executed by an officer thereunto duly
authorized.




                    
CORPORATE OFFICE PROPERTIES, L.P.
 
 
By:
 
 
Name:
 
 
Title:
 
 
 
PROFIT INTEREST HOLDINGS LLC
 
By: CORPORATE OFFICE PROPERTIES HOLDINGS INC.
Its Managing Member


 
 
 
By:
 
 
Name:
 
 
Title:
 
 
 
GRANTEE
 
By:
 
 
Name:
 
 
Title:
 
 
 
 
 
Address:
 
 
 
 
 
 
 





[Signature Page to Performance-Based Profit Interest Unit Award Certificate]
 

--------------------------------------------------------------------------------






Appendix I


Comparator Companies


ARE
BXP
BDN
CMCT
CIO
CXP
CUZ
DEI
DEA
ESRT
EQC
FSP
Alexandria Real Estate
Boston Properties Inc.
Brandywine Realty Trust
CIM Commercial Trust Corp.
City Office REIT Inc.
Columbia Property Trust
Cousins Properties Inc.
Douglas Emmett Inc.
Easterly Government Ppts Inc.
Empire State Realty Trust Inc.
Equity Commonwealth
Franklin Street Properties
HIW
HPP
KRC
CLI
NRE
OPI
PGRE
PDM
SLG
TIER
VNO
Highwoods Properties Inc.
Hudson Pacific Properties Inc.
Kilroy Realty Corp.
Mack-Cali Realty Corp.
NorthStar Realty Europe Corp.
Office Properties Incm Tr
Paramount Group Inc.
Piedmont Office Realty Trust
SL Green Realty Corp.
TIER REIT Inc.
Vornado Realty Trust





 